DETAILED CORRESPONDENCE
This action is in response to the filing of the amendments on 04/27/2021.  The 112(b) rejection has been overcome by the amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5 -8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coste-Maniere (US 20070293734) in view of Azizian (US 20160345929).

Claim 1, Coste-Maniere as modified discloses a virtual reality system for verifying designs of a robotic surgical system, the system comprising:
one or more processors configured to generate a virtual component, based on a model of a component of the robotic surgical system, in a virtual surgical system that emulates the robotic surgical system [see at least Abst,  p0019, p0021, figs3 and 4; Validation and simulation may then be provided to ensure feasibility of the selected port placements and/or robot positions; means for simulating a surgical procedure]; and 
a user input device communicatively coupled to the processors configured to:
manipulate the virtual component for testing the model of the component of the robotic surgical system in the virtual surgical system; [see fig 2 and p0046, 0050 - FIG. 2 shows a processor 400 coupled with master control station 200 and cart 300 and a tangible medium 410 embodying machine readable code, or software. The software typically includes instructions which enable various embodiments of the methods of the present invention; Also teaching, the simulation 140 allows a surgeon or other user to use the chosen entry ports and robot position to perform a practice operation]. 
Also discloses in many embodiments, if the surgeon judges the proposed ports and/or robot position less than optimal, the surgeon may reject the chosen locations and new ones may be chosen by the system and some criteria are derived from surgeon preferences. For example, a surgeon may specify target points within the patient or other defined volume on which the surgeon wants to operate and step 15 involves performing interactive surgery rehearsal by the surgeon, including surgeon inputs for simulated robotic manipulations, applying collision prediction algorithms, and/or inputting surgeon subjective assessment of effectiveness [see p0050, step 15 at p0099]; and

wherein the processors are further configured to export the modified model of the
component of the robotic surgical system for designing the component in the robotic
surgical system  [see p105 – step 21 - Transferring and registering planning results to patient body and surgical system. For both robotic and non-robotic surgical procedures, the results of planning are transferred to the patient.  The model of the planned procedure may be registered to the patient's body in the operating room].
	For the recitation, modify a shape, size, or kinematics of the model of the component of the robotic surgical system based on the testing, Coste-Maniere does teach validating the surgical procedure by executing a computer program including an interference detection algorithm that test sweeps a volume covered by the plurality of robotic arms to detect a possibility of collision between any two or more of the plurality of robotic arms during the surgical procedure. Step 14: Re-selecting ports based on validation. If port placements and/or robot positioning fail the validation step, the port/positioning combination is rejected and steps 11 through 13 are repeated to choose new port placement locations and/or robot positions [see p0056, p0079 and p0098].  The Examiner understands that a new robot position is a change or modification in the kinematics of the model. 
However, to further teach modify a shape, size, or kinematics of the model of the component of the robotic surgical system based on the testing, the Examiner uses Azizian. 
Azizian discloses a system and method of dynamic virtual collision objects includes a control unit for a medical device. The control unit includes one or more processors and an interface coupling the control unit to the medical device.

	Further, Azizian discloses volume occupied by the first movable segment being approximated by one or more first virtual collision objects (VCOs); adjust, based on the position and motion goals for the medical device, one or more properties of the first VCOs; determine, based on the position and the properties, first geometries of the first VCOs; receive second geometries of one or more second VCOs associated with a second segment of a second device; determine relationships between the first VCOs and the second VCOs; and adjust, based on the relationships, a motion plan for the medical device [see p0007].  
Also disclosing, the collision avoidance of method 300 uses a generally static model for the VCOs associated with the various segments. This is because collision avoidance between the segments of two or more devices may be effectively accomplished using a static no-fly/stay away model of segment geometry. The relationships between the geometries of VCOs of different devices and segments generally provides a good test for collision detection by looking for overlaps between VCOs, supports a useful safety margin around the segments by creating circumscribing volumes, and/or provides support for imminent collision prediction by examining close points and trends in close point distances. By making dynamic adjustments to one or more properties of the VCOs used to model a segment, additional and/or more powerful collision avoidance and coordinated motion algorithms may be supported. The one or more properties may include the size, shape, number, resiliency of the VCOs, and/or the like. By dynamically adjusting one or more of these properties, the VCOs may be used to model changes in motion goals, adapt to changes in motion characteristics, induce changes in the motion behavior of other nearby devices and segments, provide feedback to device operators, and/or the like [see p0040 – p0041].
Therefore, it would have been obvious to modify  Coste-Maniere, to include   modify a shape, size, or kinematics of the model of the component of the robotic surgical system based on the testing, as suggested and taught by Azizian, providing coordinated motion among devices and more particularly to dynamic virtual collision objects.

Claim 2, Coste-Maniere as modified discloses the system of claim 1, wherein generate the virtual component comprises importing the model of the component of the robotic surgical system [see p0052 - Data acquisition 112 generally involves acquiring any data regarding a volume which is to be operated upon, such as a portion of a patient's body, as well as, in some embodiments, data regarding a robot, surgical tools, and the like, to be used in performing the operation. Data may include, for example, CT scan data, with or without contrast, MRI data, coronary artery angiograms, conventional radiographs, digital representations of conventional radiographs, and/or the like].  Here the Examiner uses acquiring any data for introducing or importing a model of a component, as the data acquisition for the model (such as tools, patent, etc.) are imported into the plan.  

	
	





Claim 4, Coste-Maniere as modified discloses the system of claim 1, wherein the virtual component in the virtual surgical system comprises at least one virtual table-mounted robotic arm supporting a virtual robotic surgical instrument [see p0016 and p0060- Multiple-arm robotic systems employed in embodiments having aspects of the invention may include a plurality of robotic arms may have a single integrated support base (e.g., a multi-arm cart-type support base), or each arm may have an individual base (e.g., wherein each robotic arm is individually clamped to an operating table structure or rail), or combinations of these; if the tool would pass through a lung on its way to the heart, that admissible point would be eliminated. Computer graphics hardware may be used to perform this test in a method similar to that described in "Real-time Collision Detection for Virtual Surgery," by J. -C. Lombardo, M. P. Cani and F. Neyret, Computer Animation, Geneva, May 1999, the entire contents of which is hereby incorporated by reference].

Claim 5, Coste-Maniere as modified discloses the system of claim 4, wherein testing the model of the component of the robotic surgical system comprises performing a virtual surgical procedure using the virtual table - mounted robotic arm and the virtual robotic surgical instrument [see figs 2, 3 and 4, p0044 – p0045; p0116 -  robot modeling 118 involves combining a geometric model of a robot with the acquired radiological data from the patient or other defined volume in an interactive interface; Cart 300 here includes three robotic manipulator arm assemblies 302, each manipulator supporting an instrument 100; Multiple-arm robotic systems employed in embodiments having aspects of the invention may include a plurality of robotic arms may have a single or each arm may have an individual base (e.g., wherein each robotic arm is individually clamped to an operating table structure or rail), or combinations of these].

								
Claim 6, Coste-Maniere as modified discloses the system of claim 4, wherein testing the model of the component of the robotic surgical system comprises detecting a collision event involving the virtual robotic arm [see p0050 - Typically, planning 120 involves combining data in an optimization algorithm where mathematical criteria have been integrated. The criteria translate features such as collision avoidance between the manipulator arms and reachability of targeted organs. Validation 130 refers to a process of testing the feasibility of the operation by reproducing the expected movements of the surgeon and looking for collisions or other problems, such as an out of reach condition].

Claim 7, Coste-Maniere as modified discloses the system of claim 6, but not specifically wherein modifying the shape, size or kinematics of the model of the component of the surgical system comprises varying designs of arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event. 
However, Coste –Maniere does disclose an advantageous robot position, one method uses a combined probabilistic and gradient descent approach, where configurations of the passive joints (including a translation of the base) are randomly drawn in robot articular space. To each configuration, a cost function is This process is repeated until a configuration arrives at a cost function that is less than a given threshold. Once the cost function is low enough (i.e., the passive joints are close enough to the desired port), the active joints are moved over all the targets (using inverse kinematics), to verify that there are no collisions [p0065].
Additionally, Coste – Maniere discloses methods and apparatus according to the principles of the invention may include robotic systems having more or fewer than three robotic arms, surgical procedures employing two or more cooperative robotic systems, robotic surgical systems co-operated by two or more surgeons simultaneously, or the like. Embodiments having aspects of the invention may include surgical systems having passive center-of-motion robotic manipulators, computed center-of-motion robotic manipulators, and/or mechanically constrained remote center-of-motion robotic manipulators, and the like. Models of robotic systems employed in simulation and planning steps may include modeling of active manipulator links and joints (servo-operated and passively responding joints which move during tissue treatment operation). Robotic arm models may also include base support links and joints (set up or pre-positioning arms fixed during tissue treatment operation). Multiple-arm robotic systems employed in embodiments having aspects of the invention may include a plurality of robotic arms may have a single integrated support base (e.g., a multi-arm cart-type support base), or each arm may have an individual base (e.g., wherein each robotic arm is individually clamped to an operating table structure or rail), or combinations of these [see p0065; p0116].
The Examiner understands that a new robotic arm position is a change or modification in the kinematics of the model. 
However, to further teach comprises varying designs of arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event the Examiner uses Azizian. 
Azizian discloses a system and method of dynamic virtual collision objects includes a control unit for a medical device. The control unit includes one or more processors and an interface coupling the control unit to the medical device.
Further, Azizian discloses volume occupied by the first movable segment being approximated by one or more first virtual collision objects (VCOs); adjust, based on the position and motion goals for the medical device, one or more properties of the first VCOs; determine, based on the position and the properties, first geometries of the first VCOs; receive second geometries of one or more second VCOs associated with a second segment of a second device; determine relationships between the first VCOs and the second VCOs; and adjust, based on the relationships, a motion plan for the medical device [see p0007].  
Also disclosing, the collision avoidance of method 300 uses a generally static model for the VCOs associated with the various segments. This is because collision avoidance between the segments of two or more devices may be effectively accomplished using a static no-fly/stay away model of segment geometry. The relationships between the geometries of VCOs of different devices and segments generally provides a good test for collision detection by looking for overlaps between VCOs, supports a useful safety margin By making dynamic adjustments to one or more properties of the VCOs used to model a segment, additional and/or more powerful collision avoidance and coordinated motion algorithms may be supported. The one or more properties may include the size, shape, number, resiliency of the VCOs, and/or the like. By dynamically adjusting one or more of these properties, the VCOs may be used to model changes in motion goals, adapt to changes in motion characteristics, induce changes in the motion behavior of other nearby devices and segments, provide feedback to device operators, and/or the like [see p0040 – p0041].
Therefore, it would have been obvious to modify Coste-Maniere, to include wherein modifying the size, shape or kinematics of the model of the component of the surgical system comprises varying designs of arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event,  as suggested and taught by Azizian, providing coordinated motion among devices and more particularly to dynamic virtual collision objects.








Claim 8, Coste-Maniere as modified discloses the system of claim 7, wherein the user input device is further configured to manipulate the virtual table mounted robotic arm for testing the modified model in the virtual surgical system [p0116 -  robot modeling 118 involves combining a geometric model of a robot with the acquired radiological data from the patient or other defined volume in an interactive interface; Cart 300 here includes three robotic manipulator arm assemblies 302, each manipulator supporting an instrument 100; Multiple-arm robotic systems employed in embodiments having aspects of the invention may include a plurality of robotic arms may have a single integrated support base (e.g., a multi-arm cart-type support base), or each arm may have an individual base (e.g., wherein each robotic arm is individually clamped to an operating table structure or rail), or combinations of these].











Claim 11, Coste-Maniere as modified discloses a computer-implemented method for designing a robotic arm for a robotic surgical system, the method comprising:
importing a model of the robotic arm into a virtual operating room to generate one or more virtual robotic arms [see at least p 0052 - Data acquisition 112 generally involves acquiring any data regarding a volume which is to be operated upon, such as a portion of a patient's body, as well as, in some embodiments, data regarding a robot, surgical tools, and the like, to be used in performing the operation. Data may include, for example, CT scan data, with or without contrast, MRI data, coronary artery angiograms, conventional radiographs, digital representations of conventional radiographs, and/or the like].  Here the Examiner uses acquiring any data for introducing or importing a model of a component, as the data acquisition for the model (such as tools, patent, etc.) are imported into the plan.  
testing the model of the robotic arm by manipulating the one or more virtual robotic arms in the virtual operating room [see at least p0068, p0099 and step 15 -  as with the validation step 130, simulation 140 typically includes collision detection for possible collisions between the robot arms. Collisions are typically stratified as internal (between the manipulators) and external (with the anatomical entities), internal collisions may be further divided into static and dynamic (continuous movement) collisions];
exporting the modified model of the robotic arm for designing a real robotic arm for a real robotic surgical system [see p105 – step 21 - Transferring and registering planning results to patient body and surgical system. For both robotic and non-robotic surgical procedures, the results of planning are transferred to the patient.  The model of the planned procedure may be registered to the patient's body in the operating room].
	For the recitation, modifying a shape, size, or kinematics of the model of the robotic arm based on the testing, Coste-Maniere does teach validating the surgical procedure by executing a computer program including an interference detection algorithm that test sweeps a volume covered by the plurality of robotic arms to detect a possibility of collision between any two or more of the plurality of robotic arms during the surgical procedure. Step 14: Re-selecting ports based on validation. If port placements and/or robot positioning fail the validation step, the port/positioning combination is rejected and steps 11 through 13 are repeated to choose new port placement locations and/or robot positions [see p0056, p0079 and p0098].  The Examiner understands that a new robot position is a change or modification in the kinematics of the model. 
However, to further teach modifying a shape, size, or kinematics of the model of the component of the robotic arm based on the testing, the Examiner uses Azizian. 
Azizian discloses a system and method of dynamic virtual collision objects includes a control unit for a medical device. The control unit includes one or more processors and an interface coupling the control unit to the medical device.

	Further, Azizian discloses volume occupied by the first movable segment being approximated by one or more first virtual collision objects (VCOs); adjust, based on the position and motion goals for the medical device, one or more properties of the first VCOs; determine, based on the position and the properties, first geometries of the first VCOs; receive second geometries of one or more second VCOs associated with a second segment determine relationships between the first VCOs and the second VCOs; and adjust, based on the relationships, a motion plan for the medical device [see p0007].  
Also disclosing, the collision avoidance of method 300 uses a generally static model for the VCOs associated with the various segments. This is because collision avoidance between the segments of two or more devices may be effectively accomplished using a static no-fly/stay away model of segment geometry. The relationships between the geometries of VCOs of different devices and segments generally provides a good test for collision detection by looking for overlaps between VCOs, supports a useful safety margin around the segments by creating circumscribing volumes, and/or provides support for imminent collision prediction by examining close points and trends in close point distances. By making dynamic adjustments to one or more properties of the VCOs used to model a segment, additional and/or more powerful collision avoidance and coordinated motion algorithms may be supported. The one or more properties may include the size, shape, number, resiliency of the VCOs, and/or the like. By dynamically adjusting one or more of these properties, the VCOs may be used to model changes in motion goals, adapt to changes in motion characteristics, induce changes in the motion behavior of other nearby devices and segments, provide feedback to device operators, and/or the like [see p0040 – p0041].
Therefore, it would have been obvious to modify  Coste-Maniere, to include   modifying a shape, size, or kinematics of the model of the robotic arm based on the testing, as suggested and taught by Azizian, providing coordinated motion among devices and more particularly to dynamic virtual collision objects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coste-Maniere (US 20070293734).

Claim 16, Coste-Maniere discloses a computer-implemented method for testing a control mode of a robotic arm in a robotic surgical system, the method comprising: generating a virtual surgical system corresponding to the robotic surgical system, the virtual surgical system comprising one or more virtual robotic arms corresponding to the  robotic arm in the robotic surgical system [see at least p0075 and step 1 – Robotic system modeling. Step 1 typically includes defining a model of the insertable surgical tool portion, including structure, range of motion (ROM) limits, and optionally tool-type specific properties. Step 1 also includes defining a model of the external portion or robotic tool and manipulator arm structure and ROM limits. Finally, step 1 includes defining a multiple-arm robotic system model. Optionally, the model may include adjacent OR equipment such as operating table and accessories].
Also see at least p0068, p0099 and step 15 - as with the validation step 130, simulation 140 typically includes collision detection for possible collisions between the robot arms. Collisions are typically stratified as internal (between the manipulators) and 

importing a control mode for the robotic arm into the virtual surgical system [Examiner understands control mode to be the program used to test in the virtual reality system – see p0021 of instant application]. Therefore, Coste-Maniere discloses data acquisition 112 generally involves acquiring any data regarding a volume which is to be operated upon, such as a portion of a patient's body, as well as, in some embodiments, data regarding a robot, surgical tools, and the like, to be used in performing the operation. Data may include, for example, CT scan data, with or without contrast, MRI data, coronary artery angiograms, conventional radiographs, digital representations of conventional radiographs, and/or the like. That being said, four general stages used to plan entry port placement may include preliminary data processing 110, planning 120, validation 130 and simulation 140 [see at least p 0049 – 0052];
in response to a user input to move the one or more virtual robotic arms, moving the one virtual robotic arm in accordance with a control algorithm that is associated with the control mode [see Step 15: Simulating surgical procedure. Step 15 involves performing interactive surgery rehearsal by the surgeon, including surgeon inputs for simulated robotic manipulations, applying collision prediction algorithms, and/or inputting surgeon subjective assessment of effectiveness]; and
refining the at least one control algorithm to update the control mode [see step 5 – 15; collision and interference algorithms used for the robot are tested and validated; Step 15 involves performing interactive surgery rehearsal by the surgeon, including surgeon inputs for simulated robotic manipulations, applying collision prediction algorithms, and/or inputting surgeon subjective assessment of effectiveness].

Claim 17, Coste-Maniere discloses the method of claim 16, wherein the one or more virtual robotic arm emulates a mechanical and kinematic model of the robotic arm in the robotic surgical system [see at least p0056 - Another aspect of preliminary data processing 111, in some embodiments, includes robot modeling 118. Generally, robot modeling 118 involves combining a geometric model of a robot with the acquired radiological data from the patient or other defined volume in an interactive interface…part of robot modeling 118 typically includes using inverse kinematics, either analytically or numerically, to detect possible interferences between links of the robot. In other words, collision detection is carried out].

Claim 20, Coste-Maniere discloses the method of claim 16, further comprising: exporting the updated control mode [see step 5 – 15 and 21; collision and interference algorithms used for the robot are tested and validated; Step 15 involves performing interactive surgery rehearsal by the surgeon, including surgeon inputs for simulated robotic manipulations, applying collision prediction algorithms, and/or inputting surgeon subjective assessment of effectiveness. Step 21; Transferring and registering planning results to patient body and surgical system. For both robotic and non-robotic surgical procedures, the results of planning are transferred to the patient; the model of the planned procedure may be registered to the patient's body in the operating room].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coste-Maniere (US 20070293734) in view of Azizian (US 20160345929)  and Mir Ahmadi (US 20170076016). 

Claim 3, Coste-Maniere as modified discloses the system of claim 1, wherein the virtual component in the virtual surgical system comprises a virtual operating room, and wherein modifying the shape, size, or kinematics of the model of the component of the robotic surgical system [see claim 1 above; and Azizian discloses By making dynamic adjustments to one or more properties of the VCOs used to model a segment, additional and/or more powerful collision avoidance and coordinated motion algorithms may be supported. The one or more properties may include the size, shape, number, resiliency of the VCOs, and/or the like. By dynamically adjusting one or more of these properties, the VCOs may be used to model changes in motion goals, adapt to changes in motion characteristics, induce changes in the motion behavior of other nearby devices and segments, provide feedback to device operators, and/or the like [see p0040 – p0041].
Coste-Maniere as modified does not specifically disclose varying shape or dimensions of the virtual operating room.
However, Mir Ahmadi discloses systems and methods for use in the generation of layouts for spaces. User defined parameters are entered and, based on the user inputs and the system configuration, a layout for the space is provided. First, the space is defined in terms of dimensions and shape. The invention can be used to generate layouts and plans [see Abst, p0135 and 0136]. 
Therefore, it would have been obvious to modify Coste-Maniere as modified, to include wherein modifying the model comprises varying the shape or dimensions of the virtual operating room, as suggested and taught by Mir Ahmadi, providing an automatic generation of designs and layouts for spaces in order to simulate the desired environment and allow for more user inputs on different modifiable parameters for more customization options.










Claims 9, 10 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coste-Maniere (US 20070293734) in view of  in view of Azizian (US 20160345929) and Jarc (US 20160314710).

Claim 9, Coste-Maniere as modified discloses the system of claim 1, but does not specifically disclose wherein the virtual component includes a plurality of virtual robotic arms mounted on a virtual operating table, a virtual user console, a virtual control tower, a virtual patient and one or more virtual staff in a virtual operating room.
However, Jarc discloses a system includes a simulation processing component including at least one processor and which generates a virtual environment; Further disclosing, simulation system 700 including examples of several components described herein. A surgeon console 704 can provide controls for a user such as a surgeon or surgeon trainee, who sits at the console to manipulate the controls; patient side cart 706 includes a number of manipulator arms 714 which include surgical instruments at the ends of the arms and which are responsive to the controls operated by the user at the surgeon console 504. An operating room table 722 is positioned adjacent to the patient side cart 706, and can include an anatomical model 720 which can receive the surgical instruments of the patient side cart (the model in this example is covered by the cloth over the operating table) [see Fig 7A and Abst, p0147 – 0148]. 
Therefore, it would have been obvious to modify Coste-Maniere as modified, to include wherein the virtual component includes a plurality of virtual robotic arms 
Neither Coste-Maniere nor Jarc specifically teach wherein the virtual component includes one or more virtual staff in a virtual operating room. However, since a model can virtual have a patient, a surgeon, tables, and other obstacles that are in a virtual room it would be obvious to include a virtual staff has any obstacle which may cause a concern of collision in an operating room. 


Claim 10, Coste-Maniere as modified discloses the system of claim 9, wherein modifying the model of the component of the surgical system comprises varying arrangements of the virtual operating table, the virtual user console and the virtual control tower in the virtual operating room. 
Coste-Maniere as modified discloses determining an advantageous robotic system pre-surgical set-up configuration. An exemplary process (e.g., probabilistic and gradient descent) may include: 1. defining a set of constraints on the system based on port location and/or trajectory modeling the intervention;  2. defining a cost function based on a measure of goodness including, e.g., separation between the arms; separation from obstacles; maximizing dexterity and/or maneuverability at the end effector(s)…; further teaching constraints may include, for example, number of robot arms and number of degrees of freedom for each arm, potential collisions between the robot arms, potential collisions between an arm and the patient, other potential collisions (e.g. with anesthesia . Certain constraints may be more subjective, such as surgeon preferences, operating room configurations and the like. Thus Coste-Manier discloses varying arrangements is the same as set-up configurations for optimization [see p0092 – 0094 and p0064]. 


Claim 12, Coste-Maniere as modified discloses the method of claim 11, but does not specifically disclose wherein the virtual operating room comprises a virtual operating table, a virtual user console, a virtual control tower, a virtual patient and one or more virtual staff.
	However, Jarc discloses a system includes a simulation processing component including at least one processor and which generates a virtual environment; Further disclosing, simulation system 700 including examples of several components described herein. A surgeon console 704 can provide controls for a user such as a surgeon or surgeon trainee, who sits at the console to manipulate the controls; patient side cart 706 includes a number of manipulator arms 714 which include surgical instruments at the ends of the arms and which are responsive to the controls operated by the user at the surgeon console 504. An operating room table 722 is positioned adjacent to the patient side cart 706, and can include an anatomical model 720 which can receive the surgical instruments of the patient side cart (the model in this example is covered by the cloth over the operating table) [see Fig 7A and Abst, p0147 – 0148]. 
Therefore, it would have been obvious to modify Coste-Maniere as modified, to include wherein the virtual component includes a plurality of virtual robotic arms 
Neither Coste-Maniere nor Jarc specifically teach wherein the virtual component includes one or more virtual staff in a virtual operating room. However, since a model can virtual have a patient, a surgeon, tables, and other obstacles that are in a virtual room it would be obvious to include a virtual staff has any obstacle which may cause a concern of collision in an operating room. 



Claim 13, Coste-Maniere as modified discloses the method of claim 12, further disclosing wherein testing the virtual model comprises performing a virtual surgical procedure on the virtual patient using the one or more virtual robotic arms [see figs 7a – 7d]. 

Claim 14, Coste-Maniere as modified discloses the method of claim 12, further disclosing wherein testing the model of the robotic arm comprises detecting a collision event involving the one or more virtual robotic arms, the virtual operating table, the virtual patient, or the virtual staff [see p0064 - Constraints may include, for example, number of robot arms and number of degrees of freedom for each arm, potential collisions between the robot arms, potential collisions between an arm and the patient, other potential collisions (e.g. with anesthesia equipment or operating room table), and/or Certain constraints may be more subjective, such as surgeon preferences, operating room configurations and the like].

Claim 15, Coste-Maniere as modified discloses the method of claim 14, but not specifically wherein modifying a shape, size or kinematics of the model of the robotic arm comprises varying designs of arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event. 
However, Coste –Maniere does disclose an advantageous robot position, one method uses a combined probabilistic and gradient descent approach, where configurations of the passive joints (including a translation of the base) are randomly drawn in robot articular space. To each configuration, a cost function is associated that depends on the constraints discussed above. A low cost function gives its corresponding robot configuration a high selection probability. This process is repeated until a configuration arrives at a cost function that is less than a given threshold. Once the cost function is low enough (i.e., the passive joints are close enough to the desired port), the active joints are moved over all the targets (using inverse kinematics), to verify that there are no collisions [p0065].
Additionally, Coste – Maniere discloses methods and apparatus according to the principles of the invention may include robotic systems having more or fewer than three robotic arms, surgical procedures employing two or more cooperative robotic systems, robotic surgical systems co-operated by two or more surgeons simultaneously, or the like. Embodiments having aspects of the invention may Models of robotic systems employed in simulation and planning steps may include modeling of active manipulator links and joints (servo-operated and passively responding joints which move during tissue treatment operation). Robotic arm models may also include base support links and joints (set up or pre-positioning arms fixed during tissue treatment operation). Multiple-arm robotic systems employed in embodiments having aspects of the invention may include a plurality of robotic arms may have a single integrated support base (e.g., a multi-arm cart-type support base), or each arm may have an individual base (e.g., wherein each robotic arm is individually clamped to an operating table structure or rail), or combinations of these [see p0065; p0116].
The Examiner understands that a new robotic arm position is a change or modification in the kinematics of the model. 
However, to further teach comprises varying designs of arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event the Examiner uses Azizian. 
Azizian discloses a system and method of dynamic virtual collision objects includes a control unit for a medical device. The control unit includes one or more processors and an interface coupling the control unit to the medical device.
Further, Azizian discloses volume occupied by the first movable segment being approximated by one or more first virtual collision objects (VCOs); adjust, based on the position and motion goals for the medical device, one or more properties of the first VCOs; determine relationships between the first VCOs and the second VCOs; and adjust, based on the relationships, a motion plan for the medical device [see p0007].  
Also disclosing, the collision avoidance of method 300 uses a generally static model for the VCOs associated with the various segments. This is because collision avoidance between the segments of two or more devices may be effectively accomplished using a static no-fly/stay away model of segment geometry. The relationships between the geometries of VCOs of different devices and segments generally provides a good test for collision detection by looking for overlaps between VCOs, supports a useful safety margin around the segments by creating circumscribing volumes, and/or provides support for imminent collision prediction by examining close points and trends in close point distances. By making dynamic adjustments to one or more properties of the VCOs used to model a segment, additional and/or more powerful collision avoidance and coordinated motion algorithms may be supported. The one or more properties may include the size, shape, number, resiliency of the VCOs, and/or the like. By dynamically adjusting one or more of these properties, the VCOs may be used to model changes in motion goals, adapt to changes in motion characteristics, induce changes in the motion behavior of other nearby devices and segments, provide feedback to device operators, and/or the like [see p0040 – p0041].
Therefore, it would have been obvious to modify Coste-Maniere as modified, to include wherein modifying the size, shape or kinematics of the model of the robotic arm .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coste-Maniere (US 20070293734) in view of  in view of Azizian (US 20160345929) and Hourtash (US 20140276952). 
Claim 18, Coste-Maniere as modified discloses the method of claim 17, but does not specifically disclose wherein the control mode comprises control algorithms for a joint command mode, a gravity compensation mode, a trajectory following mode, an idling mode, a setup mode and docking mode. 
However, Hourtash discloses a robotic surgical system which typically includes a manipulator arm supporting a robotic surgical instrument and a processor to calculate coordinated joint movements for manipulating an end effector of the instrument. The joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location [see p0010].
Further teaching, to improve the movement of the manipulator arm, in many embodiments, the system drives a second set of joints within a null-space according to one or more null-space algorithms concurrent with floating the first set of joints so as to provide improved manipulator arm movement during manual positioning of the end effector by a user in the clutch mode [p0050, 0087].
[see p0020]; various controller functions may still apply torques to the floating joints, such as may be used for friction compensation, gravity compensation, or the like, and such functions may remain unaltered during floating of the joints. As described herein, "serving" the joints can generally be described as driving the joints with torques needed to maintain the desired state (e.g. position, alignment, etc.) so as to keep a portion of the manipulator, such as the distal end effector, "locked" in the desired state [see p0015].
In one aspect, the invention provides improved movement of the manipulator arm by floating one or more joints within a null-perpendicular space to allow a distal portion of the manipulator arm to be repositioned, such as the distal end effector and/or remote center, while one or more joints are driven within a null-space to effect various other tasks or desired movements, such as collision avoidance or driving the arm toward a desired pose [p0010].
Driving the second set of joints within the null-space allows for a repeatable and/or a desirable pattern of movement of the manipulator arm during position according to Typically, these features are included in a clutch mode to allow set-up or docking of the end effector before surgery or repositioning during surgery [p0014].
Hourtash does not name the defined position of the joints which the system can return to after physical displacement, an idle state or mode.  However, Hourtash teaches the joints of the robotic manipulators supporting the end effectors allow the manipulator to move throughout a range of different configurations for a given end effector position and/or a given pivot point location. In one aspect, the invention provides improved movement of the manipulator arm by floating one or more joints within a null-perpendicular space to allow a distal portion of the manipulator arm to be repositioned, such as the distal end effector and/or remote center, while one or more joints are driven within a null-space to effect various other tasks or desired movements, such as collision avoidance or driving the arm toward a desired pose [p0010]. Thus, the idling mode is also taught in Hourtash.  
Therefore, it would have been obvious to modify Coste-Maniere as modified, to include wherein the control mode comprises control algorithms for a joint command mode, a gravity compensation mode, a trajectory following mode, an idling mode, a setup mode and docking mode, as suggested and taught by Hourtash, providing improved devices, systems, and methods for surgery, robotic surgery, and other robotic applications, the ability to provide more consistent and predictable movement of the manipulator arm during set-up or positioning of the manipulator; increasing the range of motion of the instruments for at least some tasks and without significantly increasing the 


Claim 19, Coste-Maniere as modified discloses the method claim of 18, moving the virtual robotic arm and considers user input, kinematic model and collision avoidance during simulation (See at least Claim 16 rejection), however, it does not specifically teach all of comprising generating an actuation command for at least one of a plurality of virtual joints in the virtual robotic arm based on the user input, the kinematic model, a current status of the virtual robotic arm, and at least one control algorithm of the control mode. 
However, Hourtash discloses the system may include a clutch mode in which a first set of joints of the plurality of joints float within a null-perpendicular space to allow a patient side assistant to move the end effector or a remote center about which the end effector moves to a desired position for surgery while one or more joints of a second set of joints are driven within a null-space according to one or more algorithms to effect various tasks, such as collision avoidance, pose preference, or to improve conditioning of the manipulator arm; the system includes a controller in which a commanded position and velocity of a feature in the work-space, denoted here as its Cartesian space, are inputs [see at least p0016, p0020, p0080]. 

Therefore, it would have been obvious to modify Coste-Maniere as modified, to include comprising generating an actuation command for at least one of a plurality of virtual joints in the virtual robotic arm, as suggested and taught by Hourtash, providing improved devices, systems, and methods for surgery, robotic surgery, and other robotic . 


Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE MARIE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on M- F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


RENEE M. LAROSE
Examiner
Art Unit 3666



/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666